UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                        ________________

                Nos. 17-3752, 18-1253, 19-1129 & 19-1189
                           ________________

               COMMONWEALTH OF PENNSYLVANIA;
                    STATE OF NEW JERSEY

                                   v.

  PRESIDENT UNITED STATES OF AMERICA; SECRETARY UNITED STATES
    DEPARTMENT OF HEALTH AND HUMAN SERVICES; UNITED STATES
 DEPARTMENT OF HEALTH AND HUMAN SERVICES; SECRETARY UNITED
 STATES DEPARTMENT OF TREASURY; UNITED STATES DEPARTMENT OF
TREASURY; SECRETARY UNITED STATES DEPARTMENT OF LABOR; UNITED
     STATES DEPARTMENT OF LABOR; UNITED STATES OF AMERICA

                                Little Sisters of the Poor Saints Peter and Paul
                                Home (Intervenor in D.C.),
                                Appellant in Nos. 17-3752 and 19-1129

                                Secretary United States of Department of
                                Health and Human Services, United States
                                Department of Health and Human Services,
                                Secretary United States Department of
                                Treasury, United States Department of
                                Treasury, Secretary United States Department
                                of Labor, United States Department of Labor,
                                Appellants in Nos. 18-1253 and 19-1189

   ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
                     (E.D. Pa. No. 2:17-cv-04540)
                District Judge: Hon. Wendy Beetlestone
                          __________________
          On Remand from the Supreme Court of the United States
                Submitted on Remand August 10, 2020

         Before: McKEE, SHWARTZ, and FUENTES, Circuit Judges
                                   __________________

                                   JUDGMENT ORDER
                                   __________________

         By opinion and judgment entered on July 12, 2019, this Court affirmed the

judgment of the District Court. The Little Sisters of the Poor Saints Peter and Paul Home

and the President of the United States filed petitions for writ of certiorari with the U.S.

Supreme Court, which were granted. On July 8, 2020, the Supreme Court reversed the

judgment of this Court and remanded for further proceedings.

         On consideration whereof, it is now hereby

         ORDERED and ADJUDGED that the judgement of the District Court is reversed

and the matter is remanded to the District Court for further proceedings. The Clerk is

directed to issue the mandate.

                                           BY THE COURT:

                                           s/Patty Shwartz
                                           Circuit Judge

ATTEST:

s/ Patricia S. Dodszuweit
Clerk

Dated:         August 20, 2020